Citation Nr: 0408428	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claim for an increased 
rating for a left knee disability.  The veteran has timely 
perfected an appeal of this determination to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that his service-connected 
left knee disability is more disabling than currently 
evaluated.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was enacted during the course of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The Board observes that the veteran was never issued a letter 
in accordance with the VCAA.  Thus, the RO should issue the 
veteran and his representative a letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other things, the letter should 
explain what, if any, information and (medical and lay) 
evidence not previously provided to VA is necessary to 
substantiate the veteran's claim for an increased rating.  In 
addition, the letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  
The letter should also request that the veteran provide any 
evidence in his possession that pertains to the claim.

Additionally, the Board observes that the veteran is 
receiving ongoing treatment for his left knee disability from 
the Boston, Massachusetts, VA Healthcare System.  
Specifically, the Board notes that a January 2002 treatment 
report indicated that the veteran would be seen again in 
about three months.  In this regard, the Board observes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain treatment reports from the above 
VA facility since January 2002 and associate them with the 
claims file.

Lastly, the Board observes that the February 2001 VA 
examination report is inadequate for rating purposes in that 
it does not address the presence of any painful motion or 
functional loss due to pain in the veteran's left knee.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  Thus, the RO should schedule the 
veteran for a VA examination to determine the current 
severity of his left knee disability, to include any painful 
motion or functional loss due to pain.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an increased rating for a 
left knee disability, the RO should send 
the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for an 
increased rating.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim. 

2.  The RO should contact the veteran and 
request that he identify by name, address 
and approximate (beginning and ending) 
dates, all VA and non-VA health care 
providers that have treated him for a 
left knee disability since October 1999.  
The RO should obtain and associate with 
the claims file any records the veteran 
identifies that have not been previously 
secured.  In any event, the RO should 
obtain the current treatment reports from 
the Boston, Massachusetts, VA Healthcare 
System from January 2002 to the present.

3.  Thereafter, the RO should schedule 
the veteran for an examination by a 
physician with appropriate expertise to 
determine the current severity of his 
service-connected left knee disability.  
The veteran's claims file should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  The examiner should 
be requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

4.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an increased rating for a left knee 
disability.  

5.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




